Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are 
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 10, and 16-20, drawn to a process for preparing an opaque composition.
Group II, claim(s) 7-9 and 11-14, drawn to an opaque composition.
Group III, claim(s) 15, drawn to a use of an opaque composition (see MPEP 2173.05(q) regarding “use” claims).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups of Inventions lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising A) from 0.5 parts by weight to 15 parts by weight of at least one surfactant, B) from 0.5 parts by weight to 15 parts by weight of at least one emulsifier, C) from 10 parts by weight to 30 parts by weight ethylene glycol distearate, and D) from 20 parts by weight to 85 parts by weight water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nieendick et al. (US 2004/0037793; cited in IDS).  
Nieendick et al. teach A) from 0.5 parts by weight to 15 parts by weight of at least one surfactant (i.e. 2.7 wt% cocoamidopropyl betaine), B) from 0.5 parts by weight to 15 parts by weight of at least one emulsifier (i.e. 9.1 wt% coca glucoside), C) from 10 parts by weight to 30 parts by weight ethylene glycol distearate (i.e. 25 wt%), and D) from 20 parts by weight to 85 parts by weight water (e.g. Example 3, Table 1). 
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art, they do not have a single general inventive concept, and so lack unity of invention. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICOLE P BABSON/Primary Examiner, Art Unit 1619